Case:18-19570-TBM Doc#:11 Filed:11/02/18           Entered:11/02/18 13:26:56 Page1 of 3



                       UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF COLORADO

In re:                                    )
                                          )
FATE RESTAURANTS, LLC                     )      Case No. 18-19570 TBM
a Colorado Limited Liability Company      )      Chapter 11
EIN XX-XXXXXXX                            )
                                          )
Debtor.                                   )


            APPLICATION TO EMPLOY WEINMAN & ASSOCIATES, P.C.
                  AS COUNSEL FOR DEBTOR-IN-POSSESSION


      Debtor-in-Possession, Fate Restaurants, LLC (“Debtor”), through its counsel,
Weinman & Associates, P.C., hereby applies to this Court pursuant to 11 U.S.C. §327(a)
and (b) and F.R.B.P. 2014(a) for an Order Authorizing Debtor to Employ Weinman &
Associates, P.C. (the "Firm") as its counsel in the above-captioned proceeding, and in
support thereof states the following:

      1.    This Court has jurisdiction over this matter pursuant to 28 U.S.C. §1334.
Venue is proper in this District pursuant to 28 U.S.C. §1409(a). This matter is a core
proceeding within the meaning of 28 U.S.C. §157(b)(2).

       2.     On November 1, 2018, Debtor filed its Chapter 11 Voluntary Petition. Since
the date of the filing of its bankruptcy petition, the Debtor has remained in possession of
its assets, and has operated its business and managed its financial affairs as a Debtor-in-
Possession pursuant to 11 U.S.C. §§1107 and 1108.

       3.     Debtor desires to retain Weinman & Associates, P.C. to represent it in the
within matter relative to matters of administration, general bankruptcy counsel, including
preparation of the Statements and Schedules, a Plan of Reorganization and Disclosure
Statement, and related matters.

       4.     To the best of the Firm's knowledge, it has no connection with Debtor, the
creditors, the U.S. Trustee or any employee of the U.S. Trustee, or any other party in
interest herein except that Jeffrey A. Weinman, Esq, President of the Firm, is a Chapter 7
panel trustee. The Affidavit of Attorneys is attached hereto and incorporated herein by this
reference as Exhibit "A".

       5.     The Firm has received a $15,000 retainer from Mike Lawinski (“Lawinski”),
the Debtor’s manager. Lawinski has been advised that the Firm does not represent him,
that he must obtain and should have independent counsel to represent his interests in this
proceeding, and that the Firm owes a fiduciary duty to the creditors of Debtor’s bankruptcy
Case:18-19570-TBM Doc#:11 Filed:11/02/18            Entered:11/02/18 13:26:56 Page2 of 3



estate rather than to Lawinski. A portion of the retainer was expended on pre-petition
services and costs including the filing fee. The balance of the retainer is being kept in a
Coltaf account. The Firm claims a pre-petition attorneys lien in the retained funds. Upon
information and belief, no party in interest has a senior lien or interest in the funds being
retained by the Firm.

       6.     The following additional disclosures are made:

                     a.      Undersigned counsel is investigating, but it is not certain at
                     present, whether there are claims against Lawinski, however, Lawinski
                     is a creditor of the estate.

                     b.     Undersigned counsel has written to Lawinski and has advised
                     him that the Firm does not represent him and that the Firm has a
                     fiduciary duty to the Debtor’s bankruptcy estate and its creditors, and
                     not to Lawinski.

       7.     The Firm is duly qualified to represent Debtor in this matter.

         8.    The Firm will bill at its customary hourly rates; Jeffrey A. Weinman, Esq. will
bill at the rate of $495.00 per hour; William A. Richey, Paralegal will bill at the rate of
$300.00 per hour; and Lisa Barenberg, Paralegal will bill at the rate of $250.00 per hour.

      WHEREFORE, for the foregoing reasons, Debtor, Don Richard Iley, requests an
Order of this Court authorizing it to employ Weinman & Associates, P.C. as bankruptcy
counsel in the above-captioned case, and for such other and further relief as this Court
deems appropriate.

DATED: November 2, 2018

                                           Respectfully submitted,

                                           WEINMAN & ASSOCIATES, P.C.



                                           By: /s/ Jeffrey A. Weinman
                                                   Jeffrey A. Weinman, #7605
                                                   730 17th Street, #240
                                                   Denver, CO 80202-3506
                                                   Telephone: (303) 572-1010
                                                   Facsimile: (303) 572-1011
                                                   jweinman@weinmanpc.com



                                              2
Case:18-19570-TBM Doc#:11 Filed:11/02/18         Entered:11/02/18 13:26:56 Page3 of 3



                               CERTIFICATE OF MAILING

       I hereby certify that I have mailed on this 2nd day of November, 2018, a true and
correct copy of the foregoing APPLICATION TO EMPLOY WEINMAN & ASSOCIATES,
P.C. AS COUNSEL FOR DEBTOR-IN-POSSESSION by placing the same in the United
States mail, postage prepaid, addressed to:

Samuel Boughner, Esq.
U.S. Trustee’s Office
1961 Stout St., Ste. 12-200
Denver, CO 80294

Fate Restaurants, LLC
Attn: Mike Lawinski, Manager
691 Tamarisk Court
Louisville, CO 80027

James B. Holden, Esq.
Senior Assistant Attorney General
1300 Broadway, 8th Floor
Denver, CO 80203

                                                /s/ Lisa R. Kraai




                                           3
